DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (US Pub 2016/0136778) in view of Li (2007/0037491).
Regarding claims 12 and 17-19, 22-24 Feng et al discloses an abrasive free porous pad 1 capable of performing abrasive-free chemical planarization of a substrate comprising a first polymer layer 22 configured to contact the substrate during planarization, the first polymer layer 22 comprising a first, larger average pore size and a first lesser thickness, a second polymer layer 20 positioned on opposite side of the first polymer layer 22as a substrate contacting side of the first polymer layer 22, the second polymer layer 20 comprising a second, smaller pore size and a second greater thickness, wherein one or more of the first polymer layer and second polymer layer comprises one or more of a polyurethane, polyester, a compound 26 bonded to the surface of some pores 24 (note Fig. 5-63, paragraphs [0015]-[0016], [0024]-[0029]). The porous layers of Feng are capable of allowing an abrasive-free solution to flow throughout the pad. Feng does not disclose an abrasive-free functionalizing compound comprising one or more of a complexing agent or a hydrolyzing agent bonded to surface of some of the pores. However, Li teaches an abrasive free (Abstract) polishing pad made of multi layers 26/28 comprising a copper complexing agent covalently bonded/adsorbed in pore layers of pad [0035-0036,0038]. Li further teaches that the abrasive free polishing pad 26/28 with copper complexing agent can be used in an abrasive free slurry/CMP process by removing abrasive particle from slurry [0004]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the porous pad of Feng et al, which is capable of being used in an abrasive-free environment, with a copper complexing agent bonded to pores of pad, as taught by Li, in order to efficiently and effectively improve flatness and planarity of the wafer that is to be polished without the need of a complexing agent added to the chemical slurry [0037].  
Regarding claims 13-16, Feng et al, modified by Li, discloses the claimed invention except the first polymer layer comprises a hardness 60-90 shore A or 30-0 shore D, a thickness in a range of 0.1 micron to 5 micron, the first pore size is within a range of 10 nm to 1000 nm, the second pore size within a range of 5 nm to 500 nm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the above ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 21, Feng et al, modified by Li, discloses the claimed invention except a chelating agent. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select chelating agent instead of complexing agent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar polishing pads for polishing substrates.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-19,21-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims are now rejected over Feng in view of Li.  Applicant’s arguments of 10-21-21 are drawn to the combination of Feng in view of Grunwald, and therefore these arguments are moot.  It is noted that both Feng and Li use abrasive-free pads with layers having pores.  The pad of Feng is capable of being used in an abrasive-free slurry.  These new claim limitations are drawn to the intended us of the pad. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Feng is capable of being used in any type of environment including abrasive-free.  In addition, Li teaches a pad with complexing agent within the pad that can be used within an abrasive-free environment [0004].  Therefore, the invention is unpatentable over Feng in view of Li, as detailed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
January 18, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723